                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION
 UNITED STATES OF AMERICA,                      §
   Plaintiff                                    §
                                                §
 v.                                             §                 Case No. 1:21-CR-70-LY
                                                §
 DANNY ALIRES,                                  §
   Defendant

                                           ORDER

      Before the Court is Defendant Danny Alires’ Motion for New Counsel, filed June 30, 2021

(Dkt. 24). The District Court referred the Motion to the undersigned Magistrate Judge for

resolution (Dkt. 25). The Court held a hearing on the Motion on July 9, 2021, during which

Defendant requested appointment of a new attorney. The Government does not oppose the Motion.

      Having considered the Motion, the undersigned finds that there is good cause to grant the

Motion and to appoint new counsel, and that Defendant has received notice. IT IS THEREFORE

ORDERED that Supervisory Assistant Federal Public Defender Horatio R. Aldredge is hereby

WITHDRAWN as Defendant’s counsel of record.

      Consistent with the Court’s Order Regarding Financial Status (Dkt. 10), IT IS FURTHER

ORDERED that Hipolito Gonzalez III (Texas Bar No. 24047760) is hereby APPOINTED to

represent Defendant.

      SIGNED on July 9, 2021.



                                                 SUSAN HIGHTOWER
                                                 UNITED STATES MAGISTRATE JUDGE
